DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 1/15/2021 have been considered. Claims 2 and 20 are cancelled. Claims 5-18 remain withdrawn. Claims 1, 3-4, 19, and 21-23 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US Pat. No. 7,409,735) in view of Kiselewski (US Pat. No. 4,762,231) or Regan (US Pat. No. 3,919,730).
With regard to Claim 1:
Kramer discloses: A system, comprising: a mattress assembly including a two-dimensional array of vertically oriented bladders (10)…at least one pump (16) that is in fluid communication with the vertically oriented bladders to provide air and/or fluid to the vertically oriented bladders; multiple valves that are interposed between the at least one 
However Kramer does not explicitly disclose: at least one vertically oriented spring provided within each of the vertically oriented bladders.
Nevertheless both Kiselewski and Regan teach pneumatic support systems comprising bladders (Kiselewski: Ref 20; Regan: Ref 210) that have a coil spring (Kiselewski: Ref 40; Regan: Ref 224) provided within each bladder (Kiselewski: Figs. 1-4, Col 6 line 55 – Col 7 line 13; Regan: Figs. 1-3; Col 4 line 55 – Col 5 line 36), in order to allow the bladder and the pneumatic support system as a whole to be adjusted in terms of firmness, size, and comfort.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the bladders of Kramer with the teachings of Kiselewski or Regan such that the modification yields: “at least one vertically oriented spring provided within each of the vertically oriented bladders”, in order to further enhance 
With regard to Claim 19:
Kramer (as modified above) discloses the invention as described above.
Furthermore Kramer discloses: wherein each bladder is operably connected to at least one valve for flow of air and/or fluid to and from the bladder (Figs. 1-3 & 11; Col 6 line 63 – Col 8 line 52).
With regard to Claim 21:
Kramer (as modified above) discloses the invention as described above.
Furthermore Kramer discloses: wherein the at least one valve is in communication with a controller, which outputs a signal to the at least one valve to adjust a pressure level in the at least one bladder of the array to provide a desired firmness and/or profile (Figs. 1-3 & 11; Col 6 line 63 – Col 8 line 52).
With regard to Claim 22:
Kramer (as modified above) discloses the invention as described above.
Furthermore Kramer discloses: wherein the desired firmness and/or profile is a predetermined pressure level provided by user input (Col 3 lines 24-43).
With regard to Claim 23:
Kramer (as modified above) discloses the invention as described above.
Furthermore Kramer discloses: wherein the desired firmness and/or profile is a predetermined pressure level provided by a routine (Col 8 lines 44-52).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Kiselewksi or Regan and in further view of DeMoss (PGPub. 2010/0257675).
With regard to Claim 3:
Kramer (as modified above) discloses the invention as described above.
However Kramer does not explicitly disclose: wherein said at least one vertically oriented spring comprises a first spring and a second spring positioned within each of the vertically oriented bladders. 
Nevertheless DeMoss teaches a bedding system comprising pocketed springs (100) wherein a first spring (10) and a second spring (20) are disposed within each other while encased in individual pockets (Figs. 1 & 10-11, Ref 310; [0022, 0027]), for the purpose of improving the physical properties of springs while not sacrificing factors such as comfort, affordability, ease of manufacture, and durability ([0006]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Kramer (as modified above) with the teachings of DeMoss such that the modification yields: “wherein said at least one vertically oriented spring 
With regard to Claim 4:
Kramer (as modified above) discloses the invention as described above.
Furthermore Kramer (as modified above) discloses: wherein the first spring is a tension spring and the second spring is a compression spring (the modifications as described above would result in a bladder-spring-system that reads on the limitation as a PHOSITA would find it obvious to try a finite number of combinations of old and well-known spring types in art in order to optimize the bladder-spring-system as a whole).
Response to Arguments
Applicant’s arguments and amendments have overcome each and every Drawing Objection and 112(a) Rejections set forth in the Final Rejection filed 12/8/2020. 
Applicant’s arguments, see Remarks, filed 1/15/2021, with respect to the Rejection(s) of claim(s) 1, 3-4, 19, and 21-23 under Dotson in view of DeMoss have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Kramer in view of Kelewski or Regan. Please see the above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAHIB T ZAMAN/Examiner, Art Unit 3673